Case 2:17-cv-12179-SDW-LDW Document 73 Filed 05/10/19 Page 1 of 1 PagelD: 458

Weinberger Divorce | °

A(b4, & Family Law Group

119 Cherry Hill Road, Suite 120, Parsippany, NJ 07054

(973) 520-8822 3 = (973) 520-8811

May 10, 2019

Via CM/ECF

Honorable Susan D. Wigenton, U.S.M.J.
United States District Court of New Jersey
United States District Court

Martin Luther King Building

50 Walnut Street, 5C

Newark, NJ 07102

Re:

Gonzalez, Niurka v. Gerval, Emeric

Case No. 2:17-cv-12179-SDW-LDW

Dear Honorable Wigenton:

This firm represents Niurka Gonzalez in the above-referenced matter. At this time, Ms. Gonzalez

has terminated the firm’s representation. Further, she has advised that she cannot afford to retain new
counsel to execute a Substitution of Attorney. Accordingly, we are respectfully requesting a conference
call with Your Honor to determine whether an application will be required to relieve this firm of its
representation of Ms. Gonzalez or if we are permitted to file a Substitution of Attorney for Ms. Gonzalez

to proceed self-represented.

Given the attempts to reschedule the evidentiary hearing in this matter, we respectfully request
that a call be scheduled at Your Honor’s earliest convenience.

I thank Your Honor for any courtesies extended in this regard.

Respectfully submitted,

Weinberger Divore

ce: Robert D. Arenstein, Esq. (via email)
Patricia E. Apy, Esq. (via email)
Niurka Gonzalez (via email)

mily Law Group, LLC

By:

 

CRYSTAL M. ULLRICH, ESQ.

 

Kourtney Borchers, Esq. ©

Erin B. Brueche, Esq.©®
Dianna C. Cavaliere, Esq. ©®8®
George J. Chehanske, Esq. ®
Janet B. Coven, Esq. ©@2
Alison M. Dunn, Esq.©@9O
Mara L. Dooskin, Esq. ©

Matthew G. Gerber, Esq.

Allison E. Holzman, Esq. ©@®©
Robyn N. Howlett, Esq. © ®
Marquis D. Jones, Jr., Esq. O©©@O@®
Daniel R. Kraft, Esq.©

Heather K. Martin, Esq.®@ 2
Samantha K. Massenzio, Esq.©

Richard A. Outhwaite, Esq. ®
Jessica Ragno Sprague, Esq.©®
Raquel Vallejo, Esq.®

Jennifer D. Varga, Esq.©9
Crystal M. Ullrich, Esq.

Bari Z. Weinberger, Esq. ©@@©

Laura M. Mendonca, Esq.®
Nickolas C. Mourtos, Esq.
Veronica R. Norgaard, Esq. ©@®
Carmela L. Novi, Esq. ©®@
Stephanie O'Neill, Esq. ©
Rachel E. Partyka, Esq. ©@®
Ryan D. Russell, Esq.

 

@ CERTIFIED BY THE SUPREME COURT OF NJ AS A MATRIMONIAL LAW ATTORNEY
OF COUNSEL

@ QUALIFIED FAMILY LAW MEDIATOR

@ COLLABORATIVE LAW ATTORNEY

(@) ALSO ADMITTED IN NEW YORK

© ALSO ADMITTED IN CONNECTICUT

@) ALSO ADMITTED IN THE DISTRICT OF COLUMBIA
@) ALSO ADMITTED IN PENNSYLVANIA
